Citation Nr: 1145060	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an increased disability rating for subtalar arthritis of the right foot, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Jaya A. Shurtiff, Attorney at Law



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 15, to September 13, 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which extended a temporary 100 percent evaluation for surgical treatment necessitating convalescence from February 1, 2008 to April 30, 2008, and thereafter, continued the previously assigned 10 percent disability evaluation effective May 1, 2008. 

The temporary 100 percent rating in effect from October 3, 2007 to April 30, 2008 is the maximum rating possible under all potentially applicable rating criteria.  As the Veteran has received the maximum rating allowable for subtalar arthritis of the right foot during that time, there is no issue in controversy with regard to that specific time period.

The Board finds that the record reasonably raises a claim for a total disability rating based on individual unemployability (TDIU) although that issue was specifically raised by the Veteran or certified on appeal as it is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the appellant or his attorney wants to pursue that issue, they so plead so with specificity at the RO, as which time, notice and development on that issue should be undertaken as part of this appeal.

For the reasons explained below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Board notes that the Veteran's subtalar arthritis of the right foot was last examined for VA purposes in September 2008, over three years ago.  In addition, range of motion measurements pertaining to the right ankle recorded in the September 2008 VA examination report appear to be inconsistent with right ankle range of motion measurements recorded in a separate September 2008 Social Security orthopedic examination report, as well as in an April 2008 private treatment record.  Accordingly, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate the Veteran's claim for an increased rating and to obtain range of motion studies reported in accordance with 38 C.F.R. § 4.71a, Plate II.  Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2011); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old). 

In addition, the Board notes that staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, there are no treatment records pertaining to the disability on appeal dated since April 2008.  Accordingly, relevant ongoing medical records, if any, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Board notes that the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding the information and evidence needed to substantiate the claim for a TDIU.  The RO should provide the Veteran with such notice.  If there is a desire to pursue this issue, notice is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an appropriate notice letter explaining how to establish entitlement to a TDIU, if it is indicated that the appellant or his attorney wish to pursue this issue.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his service-connected right ankle disability since May 2008.  After securing any necessary release, obtain any records indicated by the Veteran's response.  

In addition, obtain VA treatment records from the Syracuse VA Medical Center and from the Donald J. Mitchell VA Outpatient Clinic located in Rome, New York dating since May 2008, if any, and associate those records with the claims file.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA joints examination with an appropriate VA examiner to determine the current severity of his service-connected right ankle disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should indicate such review in the examination report or in an addendum.  

The examiner should describe all symptomatology related to the Veteran's right ankle disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right ankle (expressed in terms of full dorsiflexion being 20 degrees and any limitation of full dorsiflexion being expressed in degrees lost (e.g. 10 degrees, not "-10" degrees).  The examiner should specify at what degree in motion pain begins and whether there is recurrent subluxation or lateral instability.  The examiner should also describe any functional loss pertaining to the right ankle due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

In addition, if the TDIU claim is pursued, the examiner should opine as to the combined impact of all service-connected disabilities on the Veteran's ability to obtain and maintain gainful employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service connected disability, either alone, together or in some combination, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The Veteran is currently service-connected for right knee trauma and arthrotomy (30 percent), and secondary service-connected conditions include a chronic lumbosacral sprain with left leg numbness and weakness (20 percent), osteoarthritis of the right knee (10 percent), a chronic cervical sprain with x-ray evidence of slight degenerative changes of C5-7 vertebrae (10 percent), and subtalar arthritis of the right foot (10 percent).  The Veteran's overall VA disability evaluation for all service-connected (orthopedic) disorders is 60 percent.  

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claims for a rating in excess of 10 percent for subtalar arthritis of the right foot since May 1, 2008, and entitlement to TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


